 

ed in USDC ND/OK on 02/27/19 Page 1 of 9

lN THE UN|TED STATES DISTR|CT COURT FOR THF § L
E D

NORTHERN DlSTR|CT OF OKLAHOMA FEB 2 7 2019

Mark C. McCartt, Clerk

 

(1)LESL|E BROWN, .IR., U-S. DlsTFnoT cOuRT
Pl ' ° , n l
alntlff 1 9 CV § U § CVE _ FHM
vs' Case No.
(2) G. T. BYNuM,
('g)ANGELA BRAoLEv,
Defendants.

 

 

 

C|VlLB§HT;QMLLA|NT PURSUANT TO 42 U.S.C. A. Sec. 198.='.5l 1985
A., Parties:

(1) Leslie Brown, Jr., is a citizen of the State of Oklahoma who presently
resides at 3773 North Garrison Ave., Tulsa, Oklahoma 74106.

(2) Defendant G. T. Bynum is a citizen of Tulsa, Oklahoma and at the time
this cause of action arose he was acting as a member of the Tulsa City Council
when he conspired with others, including the defendant named above-Ange|a
Brad|ey to deny me of my civil and constitutional rights-including-the right to

procedural due process of law in violation of the Fourteenth Amendm_ent to the

<)QQ

. Case 4:19-Cv-00106-CVE-FHI\/| Document 1 Filed in USDC ND/OK on 02/27/19 Page 2 of 9

United States Constitution. Said individual was further acting under color of state

law when he violated both my civil and constitutional rights.

(3) Defendant Angela Brad|ey is a citizen of the State of Oklahoma, the
exact city thereof which is unknown to Plaintiff, however said individual is
employed as an employee and agent of the Code Enforcement Office of the City
of Tulsa, and was also so employed during all pertinent and relevant times
concerning the allegation involving this lawsuit. The said Angela Brad|ey was
further acting under color of state law when she conspired with numerous others

to violate both my civil and constitutional rights.

B. .lurisdiction

1) Jurisdictio!; is asserted pursuant to: (Check one)'
g 42 U.S.C. §1983 (applies to state pn`soners)

l::] Bivens v Six Unknown NamedAgents of Fed Bureau of Narcotics
403 U.S. 388 (1971) and 28 U.S.C. §1331 (applies to fed. prisoners)

2) Jun`sdiction also is invoked pursuant to 28 U.S.C. §l343(a)(3). (If you wish to assert jurisdiction
under different or additional statutes, ou may list them below.)

qz- U¢SI@¢)Q» ’/ci£§

 

§ 2,.

` Case 4:19-Cv-00106-CVE-FHI\/| Document 1 Filed in USDC ND/OK on 02/27/19 Page 3 of 9

C. Nature of Case

This action was previously filed by Plaintiff against the above-named
Defendants and other agents of the City of Tulsa in this Court in Case No. 17-CV-
526. That on or about February 27, 2018 the claims against the two defendants
named above were ordered dismissed without prejudice because of Plaintiff's
failure to file a written Response to said defendants Motion to Dismiss. Plaintiff
has herewith filed again his claims against said defendants within the time limits

allowed by Oklahoma statute, 12 O. S.A. Sec. 95 et seq.

|n September, 2015 the Plaintiff was prevent by defendant Angela Brad|ey
from finishing cutting and mowing his premises located at 3773 North Garrison
Ave., in the City of Tulsa, Oklahoma, Plaintiff had previously received a notice for
the City of Tulsa Code Enforcement Office that said premises had been declared
to be an ”alleged nuisance” because of alleged tall grass and weeds on the lawn

of said property and alleged ”trash and debris accumulated upon said property.

Plaintiff had hired and paid an individual to cut and weed eat the grass
upon his lawn and further removed the ”alleged trash and debris from his yard.

The job was partially completed by both Plaintiff and individual who he had hired

~t§~

Case 4:19-cv-00106-CVE-EHM_D0numem_1_Elled in USDC ND/OK on 02/27/19 Page 4 of 9

but before the task was wholly completed the said Angela Brad|ey appeared at
Plaintiff's premises one early morning before 9:00 a. m., along with others and
attempted to complete mowing Plaintiff's premises. Plaintiff informed the said
racist and bigoted Angela Brad|ey that she could leave because Plaintiff and the
person whom he had hired had began and intended on finishing the job but the `
said racist and bigoted Angela Brad|ey informed Plaintiff if he did not allow the
others with him to finish mowing and cleaning she would call the police and that
Plaintiff would be arrested. The said racist and bigoted Angela Brad|ey thereafter
called the Tulsa Police Department, and officers soon thereafter arrived and
informed Plaintiff to either let the others finish mowing and cleaning his yard or
he would be arrested and go to jai|. Plaintiff thereafter allowed the contractors of
the City of Tulsa to re-cut the portion of his yard which had already been cut and
weed eat the back yard rather than be incarcerated.

When Plaintiff attempted to appeal the racist and discriminatory actions of
Brad|ey and the Tulsa Police Department he was not allowed to have the full
benefits of the appeal process in relation to nuisance actions, as defendant
Bynum acting as a member of the Tulsa City Council conspired with other

members thereof to deny Plaintiff of his rights to participate in a meaningful

-» Ll,_

_ Case 4:19-cv-00106-CVE-FHI\/| Document 1 Filed in USDC ND/OK on 02/27/19 Page 5 of 9

hearing and contest the arbitrary, capricious, and discriminatory actions of

Brad|ey and the City of Tulsa's Code Enforcement Office.

D. CAUSE OF ACTION

. a) (1) Count 1 Denial of substantive due process of law

 

Supporting facts: Plaintiff herewith adopts all statements,
allegations, and averments contained in Section C. Nature of Case above, as his
Statement of supporting facts in relation to Count 1 for his contention of denial of
substantive due process of law in this cause. That Plaintiff had both a common
law and constitutional right to abate any alleged nuisance contended by the
defendants above, i.e. defendant Bradley. Plaintiff was prevented by Brad|ey and
members of the Tulsa Police Dept., from continuing to abate said alleged nuisance
and completing the cutting and weed eating of his yard, without threat of arrest.

The refusal to allow Plaintiff to continue and finish cutting his yard was a clear

~¢~_~ ~-,

violation of Plaintiff's common law right to abate an alleged nuisance and a clear
denial _to Plaintiff of substantive due process oi law. Defendant Brad|ey's actions
in failing to allow Plaintiff to finish the cutting cf his yard was further arbitrary and
capricious and done by said defendant because of her racial bias and prejudice

against Plaintiff and African-Americans in general.

_5,,

' "Cas'e 4`:19`-0'\7-'00106-CVE-FHI\/| Document 1 Filed in USDC ND/OK on 02/27/19 Page 6 of 9

c) Count_jfl/Denial of equal protection of law

 

Supporting Facts: That Plaintiff hereby adopts ail statements, averments,
and allegationgset forth above in his statements contained in C. Nature of Case in
. support of his Supporting Facts in this count for denial of equal protection of law.
That defendant Bradley’s actions in this cause were based upon selectiye
enforcement With her practices in her enforcement activities Which are
discriminatory against African-American citizens That said defendant
purposefully and intentionally discriminates against /~\frican-American residents
and property owners in her code enforcement activities and she neglects tc
enforce the same city ordinances and regulations against Caucasian o\\".iei's of
property Within the City Which Would end should also be declared as nuisances.
Plaintiff possesses pictures of numerous other properties either owned by
Caucasians and/or owned and controlled by the C_ity of Tulsa Which the
City of Tulsa, and code enforcement officers, including defendants Bradley and
Cox totally ignore and fail to cite and/or prosecute as alleged nuisar)ces, while

properties owned and controlled by African Americans are accorded much stricter§

_/A-»-

race A-io-r\/-nmna-CVE-FH|\/| Document 1 Filed in USDC ND/OK on 02/27/19 Page 7 of 9

scrutiny, enfor€ement, and prosecution by Bradley, Cox, and other code
enforcement officers Said discriminatory actions by defendants is purposeful and
intentional and a clear violation of equal protection of law.

That the selective enforcement of alleged nuisance violations against
Plaintiff in relation to the property which he is a lessor of denies to Plaintiff-equal
protection -as said selective enforcement is done with the purposeful intention of
discriminating against him because of his race.

That Plaintiff had a personal one on one conversation with defendant Jack
Henderson concerning his appeal of the nuisance abatement actions of the City of

,Tulsa in relation to the real property which he was a lessee of. That the said Jack
Henderson virtually told Plaintiff at said hearing ”that he was wasting his time
trying to contest said actions because the City Council members routinely deny all
appeals by citizens-particularly blacks. Henderson further informed Plaintiff

there was little and nothing that he could do to assist Plaintiff in relation to his

...~a.__s_...._ .

contest of the nuisance actions of the City of Tulsa because they constantiy and

routin&harass and scrutinize property on the North Side of Tulsa stricter than

other portions of the City.

Case 4:19-cv-00106-CVE-FHI\/| Document 1 Filed in USDC ND/OK on 02/27/19 Page 8 of 9

c) Count M Conspiracy to violate civil rights and commit
fra ud.

Supporting facts: That Plaintiff herewith adopts all statements contained
above, in all counts above, including_al| statements and averments contained in
Section C. Nature of Case above in support of his Supporting facts in this instant
cause for conspiracy to violate lcivil rights. That said defendant Brad|ey did
conspire with members of the Tulsa Police Dept., defendant Cox, and all other
members of the Tulsa City Council to violate Plaintiff's constitutional rights
alleged above. Said members of the Tulsa City Council were and are
knowledgeable of Brad|ey and Cox' s infirm constitutional actions in relation to

their discrimination against African-American residents of the City of Tulsa, and

their selective enforcement of city ordinances and regulations regarding alleged
nuisances, however said City County members acquiesce and tacitly approve said

infirm constitutional actions-acting in conspiracy with Brad|ey and Cox.

That defendants ' ‘ .- ‘ further know it is a plan and scheme of

Brad|ey and Cox to encumber property owned and controlled by African .
Americans within the City of Tulsa with tax assessments for unpaid charges for

maintenance of said alleged derelict properties. .,

7';\&7£. dgf¢¢`a{a,m“ @YMi/iw\ /f)»€,Y`,SO#/\él'\/ flah+r;/,Ga+€/

/M §§A/J C@#i...t;f.i/ra¢ SA tl/io:w/:;:::,WR%EH
811 004 didpor'fumi~{\ 0 …37(_]@/ m£{
%{l:: o/;:?:L$ O¢/_f€/`fb~///mt[or`)/JC i[/'ol¢LS//'=»a

_`X/

Case 4:19- - - `
cv 00106 CVE-FHI\/| Document 1 Fl|ed in USDC ND/OK on 02/27/19 Page 9 of 9

o

E. REQUEST FOR REL|EF
That Plaintiff hereby request he be granted the following relief:

§ c

1. Actua| damages against defendant G. T. Bynum in the sum of

$25,000.00.

2-. Actual damages against defendant Angela Brad|ey in the sum of
$75,000.00.

3. Punitive damages against the defendant Angela Brad|ey in the sum of

$75,000.00.

WHEREFORE, all premises considered he be awarded damages against said
defendant in the amount of $175,000.00. Plaintiff further prays and request he

be granted all rights in law and equity which he may show himself entitled at a

LESLlE BROWN, .lR.,

Jury trial of this cause.

Plaintiff Pro Se
3773 North Garrison Ave.

Tulsa, Okla. 74106

._0[’/

